DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of species I directed to a device used on a user's head for generating a projected image in the reply filed on 27 Sep 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of claims 1-14 and 16-20 in the reply filed on 27 Sep 2021 is acknowledged. However, claims 7 and 18 are directed to non-elected species of a device used on a bicycle for generating a projected. Therefore, claims 7, 15, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 Sep 2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15492372, filed on 20 Apr 2017.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.

Claim Objections
Claims 3-4, 8-9, and 11-12 are objected to because of the following informalities:  
“The device according to claim X wherein” should read “The device according to claim X, wherein” (claims 3-4 and 8-9);
“A device according to claim 10 wherein” should read “The device according to claim 10, wherein” (claim 11); and
“the system comprising;” should read “the system comprising:” (claim 12).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim 14 recites the limitation “a processing device for determining a velocity vector of the device”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[00135] … The device 800 comprises one or more sensors 814 for detecting one or more of an orientation, speed, velocity and acceleration of the device 800. The sensor information is processed in the CPU 812 to determine a velocity vector and orientation to determine area for rendering the information. 
Para [00124]-[00125] and/or [00132] disclose determining velocity vector by measuring velocity and direction of velocity/movement using sensors including accelerometer and/or a GPS, by tracking the user running or by using a map. 
For purposes of the examination, examiner will interpret “a processing device” as a CPU configured to determine velocity vector using algorithms disclosed in [00124]-[00125] and/or [00132] or equivalents thereof.
Claim 16 recites the limitation “means for attaching the device to an ear of the user”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 16 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
[00151] FIG. 2A is a side view illustration of a device 200. FIG. 2B is a front view illustration of the device 200. The device 200 has attachment means 202 to attach the device 200 to an ear of a user. The device 200 has a main body part 210 and beamer part 212. The beamer part 212 has an optically transparent opening 214 for directing light beam 232 from the device 200.
Fig. 2A-B disclose attachment means 202, or a hook, configured to be worn on a user’s ear.
For purposes of the examination, examiner will interpret “means for attaching the device to an ear of the user” as a hook or equivalents thereof configured to be worn on a user’s ear.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Pub No. 2003/0018274) - hereinafter referred to as Takahashi - in view of Dibenedetto et al. (US Patent Pub No. 2015/0379351) - hereinafter referred to as Dibenedetto.
Regarding claims 1-2, Takahashi discloses a device for generating a projected image based on an activity related parameter (Fig. 3), the device comprising:
a first sensor (heart rate monitor 10) for detecting the activity related parameter (Fig. 2 and [0071]-[0073]: heart rate calculated based on pulsation);
a processor (CPU 14) coupled to the first sensor for creating information from the detected activity related parameter ([0073]: CPU 14 calculates heart rate based on electric signal detected at light-receiving element 12 of heart rate monitor 10);
an optical display (display 15) from the device to project the created information as an image onto a surface outside the device ([0075]: calculated heart rate displayed optically onto display 15; [0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes), wherein a distance between the device and the projected image is a function of the detected activity related parameter ([0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes).
	It is noted that the limitation “a distance between the device and the projected image is a function of the detected activity related parameter” has been given a broadest reasonable interpretation as a distance between the device and the projected image is related to the detected activity related parameter. Applicant may consider specifying this limitation in view of [00110] to avoid such broadest reasonable interpretation.
	Takahashi does not disclose:
a second sensor for detecting an orientation of the device;
a light source for emitting a light beam from the device to project the created information as an image onto a surface outside the device; 
at least a first actuator for adjusting a relative direction of the light beam with respect to the detected orientation of the device, 
wherein the surface outside the device is a ground surface and (claims 1-2); and
wherein the second sensor is an accelerometer or a gyroscope (claim 2).
	In related art of a device for generating a projected image, Dibenedetto, however, discloses:
a sensor for detecting orientation of the device ([0074]: angular momentum sensor (e.g., a gyroscope)), wherein the sensor is an accelerometer or a gyroscope ([0080]: gyroscope);
a light source (projector 130 including light emitting diode) for emitting a light beam from the device ([0062]: projector 130 maybe an optical collimator that includes a convex lens or concave mirror with a light emitting diode) to project created information as an image onto a surface outside the device ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface); and
at least a first actuator ([0062]: projector 130 maybe an optical collimator that includes a convex lens or concave mirror with a light emitting diode) for adjusting a relative direction of the light beam with respect to the detected orientation of the device (Fig. 1), 
wherein the surface outside the device is a ground surface ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Takahashi to function as claimed, since a device for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto, and a sensor for detecting orientation, a light source, and an actuator for adjusting a relative direction of light beam from the light source towards a surface with respect to an orientation were well known in the art, as taught by Dibenedetto. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow the athlete “easily and intuitively obtain information about the athlete's performance in a non-distracting manner", as taught by Dibenedetto ([0040]). 
Regarding claims 8 and 10-11, Takahashi in view of Dibenedetto discloses all limitations of claim 1, as discussed above, and Takahashi further discloses:
wherein the projected image is a marker ([0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes) (claims 8 and 10-11);
wherein the determined activity related parameter is a heart rate (Fig. 2 and [0071]-[0073]: heart rate calculated based on pulsation) and wherein the processor (CPU 14) is configured to create the information based on the heart rate ([0075]: calculated heart rate displayed optically onto display 15) (claims 10-11); and
wherein the marker indicates the heart rate ([0075]: calculated heart rate displayed optically onto display 15; [0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes) (claim 11).
Regarding claim 9, Takahashi in view of Dibenedetto discloses all limitations of claim 8, as discussed above, and Takahashi does not disclose:
the determined activity related parameter is a speed of the device and the marker indicates the speed of the device.
	In related art of a device for generating a projected image, Dibenedetto, however, discloses:
determined activity related parameter is a speed of the device ([0085]-[0086]: HUD 100 determine speed) and a marker indicates the speed of the device ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Takahashi in view of Dibenedetto to function as claimed, since a device for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto, and determining a speed of the device and indicating the speed with a marker were well known in the art, as taught by Dibenedetto. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow the athlete “easily and intuitively obtain information about the athlete's performance in a non-distracting manner", as taught by Dibenedetto ([0040]). 
Regarding claims 12 and 16, Takahashi discloses a system for generating a projected image based on an activity related parameter (Fig. 3), the system comprising:
a processor (CPU 14) configured to determine the activity related parameter ([0073]: CPU 14 calculates heart rate based on electric signal detected at light-receiving element 12 of heart rate monitor 10);
the processor configured to convert the determined activity related parameter into an image ([0074]: CPU 14 converts calculated heart rate into a numerical value and transmit to the subject via a display unit; [0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes); and
an optical device (display 15) for projecting the image onto a surface ([0075]: calculated heart rate displayed optically onto display 15; [0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes),
wherein a distance between the device and the projected image is a function of the detected activity related parameter ([0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes) (claims 12 and 16); and
means for attaching the device to an ear of the user (Fig. 8: heart rate monitor 10) (claim 16).
	It is noted that the limitation “a distance between the device and the projected image is a function of the detected activity related parameter” has been given a broadest reasonable interpretation as a distance between the device and the projected image is related to the detected activity related parameter. Applicant may consider specifying this limitation in view of [00110] to avoid such broadest reasonable interpretation.
Takahashi does not disclose:
a light source for emitting a light beam from the device to project the image onto the surface, the surface being outside the device; and
at least a first actuator for adjusting a relative direction of the light beam towards the surface with respect to an orientation of the device relative to the surface,
wherein the surface is a ground surface (claims 12 and 16).
In related art of a system for generating a projected image, Dibenedetto, however, discloses:
a light source (projector 130 including light emitting diode) for emitting a light beam from the device ([0062]: projector 130 maybe an optical collimator that includes a convex lens or concave mirror with a light emitting diode) to project an image onto a surface, the surface being outside the device ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface); and
at least a first actuator ([0062]: projector 130 maybe an optical collimator that includes a convex lens or concave mirror with a light emitting diode) for adjusting a relative direction of the light beam towards the surface with respect to an orientation of the device (Fig. 1),
wherein the surface outside the device is a ground surface ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Takahashi in view of Dibenedetto to function as claimed, since a system for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto, and a light source and an actuator for adjusting a relative direction of light beam from the light source towards a surface with respect to an orientation were well known in the art, as taught by Dibenedetto. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow the athlete “easily and intuitively obtain information about the athlete's performance in a non-distracting manner", as taught by Dibenedetto ([0040]). 
Regarding claim 13, Takahashi in view of Dibenedetto discloses all limitations of claim 12, as discussed above, and Takahashi does not disclose:
the processor is a portable computing device coupled to at least one parameter measurement sensor.
	In related art of a system for generating a projected image, Dibenedetto, however, discloses:
a processor is a portable computing device coupled to at least one parameter measurement sensor ([0099]: portable electronic device components including mobile phones 204 having certain athletic performance monitoring features; Fig. 8: mobile phone 204 and body-mounted device 206; [0124]: body-mounted device 206 including one or more of the above recited sensors, such as an acceleration sensor, a magnetic field sensor, an angular momentum sensor, or a positioning system receiver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Takahashi in view of Dibenedetto to function as claimed, since a system for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto, and a processor that is a portable computing device coupled to at least one parameter measurement sensor was well known in the art, as taught by Dibenedetto. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to “determine parameters such as the individual's step count, approach speed, body alignment, and form", as taught by Dibenedetto ([0124]). 
Regarding claims 17 and 19-20, Takahashi in view of Dibenedetto discloses all limitations of claim 12, as discussed above, and Takahashi further discloses:
the image projected is a marker ([0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes) (claims 17 and 19-20);
wherein the determined activity related parameter is a heart rate (Fig. 2 and [0071]-[0073]: heart rate calculated based on pulsation) and the marker indicates the heart rate ([0075]: calculated heart rate displayed optically onto display 15) (claims 19-20); and
wherein the determined activity related parameter includes one or more of a detected speed of the device or a heart rate associated with a user of the device ([0075]: calculated heart rate displayed optically onto display 15; [0083]: the displayed numerical value is transmitted to a subject person in a virtual reality form as if it were, for example, 50 cm ahead of him or her while the display itself actually exists near his or her eyes) (claim 20).
	Takahashi does not disclose:
wherein the image projected on the ground surface is a marker (claims 17 and 19-20).
	In related art of a device for generating a projected image, Dibenedetto, however, discloses:
an image projected on ground surface is a marker ([0047]: HUD may project information onto the ground in front of the individual effectively turning the ground into a display surface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Takahashi in view of Dibenedetto to function as claimed, since a system for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto, and projecting an image on ground surface was well known in the art, as taught by Dibenedetto. One of ordinary skill in the art could have combined the elements as claimed to arrive at the claimed invention. The motivation for the combination would have been to allow the athlete “easily and intuitively obtain information about the athlete's performance in a non-distracting manner", as taught by Dibenedetto ([0040]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Dibenedetto, as applied to claim 1 above, and further in view of Abreu (US Patent Pub No. 2007/0106172).
Regarding claim 3, Takahashi in view of Dibenedetto discloses all limitations of claim 1, as discussed above, and Takahashi does not disclose:
the first sensor is a speed measurement device and comprises a satellite navigation sensor or a speedometer.
	In the related art of a device for generating a projected image, Abreu, however, discloses:
a first sensor is a speed measurement device and comprises a satellite navigation sensor or a speedometer ([0402]: speedometer to indicate speed of the user … also include global positioning system to track speed and/or distance.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Takahashi in view of Dibenedetto to function as claimed, since a device for generating a projected image was well known in the art, as taught by Takahashi, Dibenedetto, and Abreu, and a sensor that is a speed measurement device and comprises a satellite navigation sensor or a speedometer was well known in the art, as taught by Abreu. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to "indicate the speed of the user”, as taught by Abreu ([0402]).
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Dibenedetto, as applied to claim 1 above, and further in view of Grabowski et al. (US Patent Pub No. 2009/0005961) - hereinafter referred to as Grabowski.
Regarding claims 4-6, Takahashi in view of Dibenedetto discloses all limitations of claim 1, as discussed above, and Takahashi in view of Dibenedetto does not disclose:
the first actuator is configured to rotate a first mirror arranged in a path of the light beam to change a direction of the light beam (claims 4-5);
a second mirror arranged in the path of the light beam; and 
a second actuator connected to the second mirror and configured to rotate the second mirror, to change the direction of the light beam in a direction that is perpendicular with respect to the first mirror (claim 5); and
the light source is a laser light source and the light beam is a laser light (claim 6).
	In the same field of endeavor, Grabowski, however, discloses:
a first actuator is configured to rotate a first mirror (mirror 574x or 574y) arranged in a path of a light beam to change a direction of the light beam (Fig. 27 and [0382]: beam steered by mirrors 574x and 574y, which are actuated by rotary galvanometers);
a second mirror (mirror 574x or 574y) arranged in the path of the light beam (Fig. 27); 
a second actuator connected to the second mirror and configured to rotate the second mirror, to change the direction of the light beam in a direction that is perpendicular with respect to the first mirror (Fig. 27 and [0382]: beam can be steered toward any point on the projection screen (by combining simultaneous movements in two mutually perpendicular directions of mirrors 574x and 574y, which are actuated by rotary galvanometers); and
a light source is a laser light source (laser 502) and the light beam is a laser light (light beam 550; Fig. 27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Takahashi in view of Dibenedetto to function as claimed, since a device for generating a projected image was well known in the art, as taught by Takahashi, Dibenedetto, and Grabowski; providing information to a user using an actuator assembly comprising at least one actuator, a mirror, and a light beam was well known in the art, as taught by Dibenedetto and Grabowski; and an actuator assembly for directing a light beam comprising at least two actuators and two mirrors to change the direction of the light beam was well known in the art, as taught by Grabowski. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to "maximize(s) the diameter of the beam leaving … therefore minimizes the ratio of the smallest obtainable beam spot size to its travel range (focus point) on the screen (view of a user)”, as taught by Grabowski ([0367]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Dibenedetto, as applied to claim 12 above, and further in view of Boddeke (EP 1134555).
Regarding claim 14, Takahashi in view of Dibenedetto discloses all limitations of claim 12, as discussed above, and Takahashi does not disclose:
a processing device for determining a velocity vector of the device.
	In the same field of endeavor, Boddeke, however, discloses:
a processing device (micro controller unit 4) for determining a velocity vector of a device ([0007]: calculate distance travelled and the velocity from samples of acceleration of a runner in at least one direction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device by Takahashi in view of Dibenedetto to function as claimed, since a device for generating a projected image was well known in the art, as taught by Takahashi and Dibenedetto; tracking an acceleration of a person was well known in the art, as taught by Dibenedetto and Boddeke; and a processing device for determining a velocity vector was well known in the art, as taught by Boddeke. One of ordinary skill in the art could have combined the elements to arrive at the claimed invention. The motivation for the combination would have been to "determin(ing) the distance travelled by and/or the velocity of a person travelling on foot”, as taught by Boddeke ([0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xhang et al. (CN107636657A, a copy of machine translation provided) discloses at least projecting a user’s heart rate, acceleration, and speed (see at least Fig. 1 and 5: speed sensor 100, acceleration sensor 140, and micro-projector 10);
Reho et al. (US Patent Pub No. 20030184575) discloses at least projecting a user’s position, direction, and speed (see at least Fig. 5 and [0050]); and
Watterson (US Patent No. 10391361) discloses at least displaying reference positions ahead/behind of a user (at least Fig. 4 and Col 15, lines 29-38).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793